Name: 2003/135/EC: Commission Decision of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (Text with EEA relevance) (notified under document number C(2003) 626)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  means of agricultural production;  Europe;  regions of EU Member States;  natural environment
 Date Published: 2003-02-28

 Avis juridique important|32003D01352003/135/EC: Commission Decision of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (Text with EEA relevance) (notified under document number C(2003) 626) Official Journal L 053 , 28/02/2003 P. 0047 - 0051Commission Decisionof 27 February 2003on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland(notified under document number C(2003) 626)(Only the German and French texts are authentic)(Text with EEA relevance)(2003/135/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1), Article 20(2), Article 25(3) and Article 29(2) thereof,Whereas:(1) In the last decade classical swine fever was confirmed in the feral pig population in Germany in the federal States of Baden-WÃ ¼rttemberg, Brandenburg, Lower-Saxony, Mecklenburg-Western Pomerania, North Rhine-Westphalia, Rhineland-Palatinate, Saarland and Saxony Anhalt.(2) Plans to eradicate classical swine fever in the feral pig population of Baden-WÃ ¼rttemberg, Brandenburg, Lower-Saxony, Mecklenburg-Western Pomerania, Rhineland-Palatinate and Saxony Anhalt were approved by Commission Decisions 1999/39/EC of 21 December 1998 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg, Mecklenburg-Western Pomerania, and Lower Saxony and repealing Commission Decision 96/552/EC(2), 1999/335/EC of 7 May 1999 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Baden WÃ ¼rttemberg and Rhineland-Palatinate(3) and Commission Decision 2000/281/EC of 31 March 2000 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Saxony-Anhalt(4).(3) Plans for the eradication of classical swine fever in feral pigs in North Rhine-Westphalia and for the emergency vaccination of feral pigs against classical swine fever in North Rhine-Westphalia, Rhineland-Palatinate and Saarland were approved by Commission Decision 2002/161/EC of 22 February 2002 approving the plans submitted by Germany for the eradication of classical swine fever in feral pigs in Rhineland-Pfalz and Saarland(5), as last amended by Decision 2002/791/EC(6).(4) Germany has submitted information suggesting that classical swine fever has been successfully eradicated from Baden-WÃ ¼rttemberg, Brandenburg, Mecklenburg-Western Pomerania and Saxony Anhalt. It is therefore appropriate to repeal the measures adopted by the Commission to control the disease in these areas of Germany.(5) Measures to control classical swine fever are still necessary in Lower-Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland.(6) Germany has submitted updated plans for the eradication of classical swine fever in feral pigs from Lower-Saxony and Rhineland-Palatinate to bring them in line with Directive 2001/89/EC.(7) In the light of the epidemiological situation, Germany has submitted an amended plan for the emergency vaccination of feral pigs in Rhineland-Palatinate and a plan for the emergency vaccination of feral pigs in Lower-Saxony.(8) The newly submitted plans for eradication and emergency vaccination have been examined and found to comply with the provisions of Directive 2001/89/EC.(9) The German authorities have authorised the use of a live attenuated vaccine against classical swine fever (C strain) to be used for the immunisation of feral pigs by means of oral baits.(10) The German authorities will continue an intensive surveillance on classical swine fever in feral pigs throughout Germany in the framework of the programme for the eradication and monitoring of classical swine fever approved by Commission Decision 2002/943/EC of 28 November 2002 approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2003(7).(11) The German authorities have undertaken: (i) to keep under continuous review the measures in place to control classical swine fever in Germany in strict cooperation with the Commission services, in the light of the evolution in the epidemiological situation; (ii) to take into full account the findings and recommendations of the inspection of the Commission's Food and Veterinary Office, which has been carried out in Rhineland-Palatinate in January 2003(8); and (iii) to improve the collection of demographic data on the feral pigs and the epidemiological information on which the eradication and vaccination plans which are approved by this Decision are based. The German authorities shall amend the plans approved by this Decision and submit them to the Commission for further approval, as necessary.(12) Classical swine fever has been confirmed in the feral pig population in France, at the border with Germany. The eradication plan submitted by France was approved by Commission Decision 2002/626/EC of 25 July 2002 approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle(9).(13) For the sake of clarity it is appropriate to adopt a single Decision: (i) confirming the approval of the plans submitted by Germany for the eradication of classical swine fever in feral pigs in North Rhine-Westphalia and Saarland; (ii) approving the newly submitted plans for the eradication of classical swine fever in feral pigs from Lower-Saxony and Rhineland-Palatinate; (iii) confirming the approval of the plans for the emergency vaccination of feral pigs against classical swine fever in North Rhine-Westphalia and Saarland; (iv) approving the newly submitted plans for the emergency vaccination of feral pigs against classical swine fever in Lower-Saxony and Rhineland-Palatinate; (v) establishing conditions to ensure, in the border areas concerned, the consistency of the measures to be implemented by Germany with the measures applied by France; and (vi) repealing Decisions 1999/39/EC, 1999/335/EC, 2000/281/EC and 2002/161/EC.(14) For the sake of transparency it is appropriate indicate in the present Decision the geographical areas where the eradication and emergency vaccination plans shall be implemented.(15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The plans submitted by Germany for the eradication of classical swine fever in feral pigs in Lower-Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland are approved.Article 2The plans submitted by Germany for the emergency vaccination of feral pigs against classical swine fever in Lower-Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland are approved.Article 3Germany shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Articles 1 and 2 in the areas referred to in the Annex.Article 4Germany shall adopt appropriate measures in a strip of its territory with a width of not less than 20 km from the border between Rhineland-Palatinate and France in order to:(a) reduce as much as possible disturbance to the feral pig population causing long distance movements of feral pigs out of the area in question, taking into account natural and artificial barriers; and(b) decrease the density of the feral pig population.The above measures shall be adopted by Germany in coordination and cooperation with the French authorities. They shall include regulation of hunting procedures, or, if necessary, suspension of hunting.Article 5Decisions 1999/39/EC, 1999/335/EC, 2000/281/EC and 2002/161/EC are repealed.Article 6This Decision is addressed to Germany and to France.Done at Brussels, 27 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 11, 16.1.1999, p. 47.(3) OJ L 126, 20.5.1999, p. 21.(4) OJ L 92, 31.3.2000, p. 27.(5) OJ L 53, 23.2.2002, p. 43.(6) OJ L 274, 11.10.2002, p. 40.(7) OJ L 326, 3.12.2002, p. 12.(8) On the date of the adoption of this Decision the report of this mission is still to be finalised.(9) OJ L 200, 30.7.2002, p. 37.ANNEX1. AREAS WHERE ERADICATION PLANS ARE IN PLACE:(A) Lower-SaxonyIn the Kreis Rotenburg: the gemeinde Sottrum, Bothel, Rotenburg and VisselhÃ ¶vede;in the Kreis Soltau-Fallingbostel: the gemeinde Ahlden, Schwarmstedt-Essel, Wietzendorf, Bomlitz, Fallingbostel, Walsrode, Schneverdingen; Neuenkirchen, Soltau and Essel;in the Kreis Verden: the gemeinde Achim, Ottersberg, Langwedel, Verden and Kirchlinteln.(B) North Rhine-WestphaliaIn the Kreis Euskirchen: the gemeinde Schleiden, Dahlem, Blankenheim, Bad Muenstereifel, Euskirchen, Hellenthal, Kall; Mechernich, Nettersheim and Zuelpich;in the Kreis Rhein-Sieg: the gemeinde Rheinbach, Swisttal and Meckenheim;city of Aachen;in the Kreis Aachen: Monschau, Stollberg, Simmerath and Roetgen;in the Kreis Dueren: Heimbach, Nideggen, Huertgenwald and Langerwehe.(C) Rhineland-PalatinateThe Kreise: Ahrweiler, Bad DÃ ¼rkheim, Bernkastel-Wittlich, Bitburg-PrÃ ¼m, Cochem-Zell, Daun, Donnersbergkreis and SÃ ¼dliche WeinstraÃ e;in the Kreis Trier-Saarburg: the area east of the river Saar;in the Kreis Mayen-Koblenz: the area west of the river Rhein;the Cities of: Alzey, Landau, Kaiserslautern, Neustadt an der WeinstraÃ e, Pirmasens, Speyer and Trier;in the City of Koblenz: the area west of the river Rhein;in the Kreis Birkenfeld: the gemeinde Baumholder and TruppenÃ ¼bungsplatz Baumholder, Birkenfeld, Rhaunen; in the gemeinde Herrstein: the municipalities Allenbach, Bruchweiler, Kempfeld, Langweiler, Sensweiler and Wirschweiler;in the Kreis Rhein-HunsrÃ ¼ck-Kreis: the gemeinde Boppard, Verbandsgemeinde Emmelshausen, Kastellaun, Kirchberg; in the gemeinde RheinbÃ ¶llen: the municipalities Benzweiler, Kisselbach, Liebshausen and Steinbach; the gemeinde Simmern and St. Goar-Oberwesel;in the Kreis Alzey-Worms: the municipalities Stein-Bockenheim, Wonsheim, Siefersheim, WÃ ¶llstein, Gumbsheim, Eckelsheim, Wendelsheim, Nieder-Wiesen, Nack, Erbes-BÃ ¼desheim, Flonheim, Bornheim, Lonsheim, Bermersheim vor der HÃ ¶he, Albig, Bechenheim, Offenheim, Mauchenheim, Freimersheim, Wahlheim, Kettenheim, Esselborn, Dintesheim, Flomborn, Eppelsheim, Ober-FlÃ ¶rsheim, Hangen-Weisheim, Gundersheim, Bermersheim, Gundheim, Framersheim, Gau-Heppenheim the gemeinde Monsheim and Alzey;in the Kreis Bad Kreuznach: the municipalities Becherbach, Reiffelbach, Schmittweiler, Callbach, Meisenheim, Breitenheim, Rehborn, Lettweiler, Odernheim a. Glan, Oberhausen a. d. Nahe, Duchroth, Hallgarten, Feilbingert, HochstÃ ¤tten, Niederhausen, Norheim, Bad MÃ ¼nster a. Stein-Ebernburg, Altenbamberg, FÃ ¼rfeld, Tiefenthal, Neu-Bamberg and Frei-Laubersheim;in the Kreis Germersheim: the gemeinde Lingenfeld, Bellheim and Germersheim;in the Kreis Kaiserslautern: the gemeinde Weilerbach, Otterbach, Otterberg, Enkenbach-Alsenborn, Hochspeyer, Kaiserslautern-SÃ ¼d, Landstuhl, BruchmÃ ¼hlbach-Miesau; the municipalities HÃ ¼tschenhausen, Ramstein-Miesenbach, Steinwenden and Kottweiler-Schwanden;in the Kreis Kusel: the municipalities Odenbach, Adenbach, Cronenberg, Ginsweiler, HohenÃ ¶llen, Lohnweiler, Heinzenhausen, Nussbach, Reipoltskirchen, Hefersweiler, Relsberg, EinÃ ¶llen, Oberweiler-Tiefenbach, Wolfstein, Kreimbach-Kaulbach, Rutsweiler a.d. Lauter, Rothselberg, Jettenbach and Bosenbach;in the Kreis Ludwigshafen: the gemeinde Dudenhofen, Waldsee, BÃ ¶hl-Iggelheim, Schifferstadt, RÃ ¶merberg and Altrip;In the Kreis SÃ ¼dwestpfalz: the gemeinde Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land, Thaleischweiler-FrÃ ¶schen; the municipalities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach.(D) SaarlandIn the Kreis Merzig-Wadern: the gemeinde Mettlach, Merzig, Beckingen, Losheim, Weiskirchen and Wadern;in the Kreis Saarlouis: the gemeinde Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz and Saarlouis;in the Kreis Sankt Wendel: the gemeinde Nonnweiler, Nohfelden and Tholey.2. AREAS WHERE THE EMERGENCY VACCINATION IS APPLIED(A) Lower-SaxonyIn the Kreis Rotenburg: the gemeinde Sottrum, Bothel, Rotenburg and VisselhÃ ¶vede;in the Kreis Soltau-Fallingbostel: the gemeinde Ahlden, Schwarmstedt-Essel, Wietzendorf, Bomlitz, Fallingbostel, Walsrode, Schneverdingen; Neuenkirchen, Soltau and Essel;in the Kreis Verden: the gemeinde Achim, Ottersberg, Langwedel, Verden and Kirchlinteln.(B) North Rhine-Westphaliain the Kreis Euskirchen: the gemeinde Schleiden, Dahlem, Blankenheim, Bad Muenstereifel, Euskirchen, Hellenthal; Kall, Mechernich and Nettersheim;In the Kreis Rhein-Sieg: the gemeinde Rheinbach, Swisttal and Meckenheim;the City of Aachen;in the Kreis Aachen: the gemeinde Monschau, Stollberg, Simmerath and Roetgen;in the Kreis Dueren: the gemeinde Heimbach, Nideggen, Huertgenwald and Langerwehe.(C) Rhineland-PalatinateThe Kreise Ahrweiler, Bernkastel-Wittlich, Bitburg-Pruem, Cochem-Zell, Daun and Trier;in the Kreis Trier-Saarburg: all areas east of the river Saar;in the City of Koblenz and the Kreis Mayen-Koblenz: all areas west of the river Rhein;in the Kreis Birkenfeld: the gemeinde Baumholder and Truppenuebungsplatz Baumholder, gemeinde Birkenfeld and Rhaunen; municipalities Allenbach, Bruchweiler, Kempfeld, Langweiler, Sensweiler and Wirschweiler;in the Kreis Rhein-Hunsrueck: the gemeinde Boppard, Emmelshausen, Kastellaun, Kirchberg, Simmern and St. Goar-Oberwesel; the municipalities Benzweiler, Kisselbach, Liebshausen and Steinbach;the Kreise Bad Duerkheim, Donnersbergkreis and Suedliche Weinstrasse;the Cities Speyer, Neustadt a.d.W., Landau, Pirmasens and Kaiserslautern;in the Kreis Alzey-Worms: the municipalities Stein-Bockenheim, Wonsheim, Siefersheim, Woellstein, Gumbsheim, Eckelsheim, Wendelsheim, Nieder-Wiesen, Nack, Erbes-Buedesheim, Flonheim, Bornheim, Lonsheim, Bermersheim vor der Hoehe, Albig, Bechenheim, Offenheim, Mauchenheim, Freimersheim, Wahlheim, Kettenheim, Esselborn, Dintesheim, Flomborn, Eppelsheim, Ober-Floersheim, Hangen-Weinsheim, Gundersheim, Bermersheim and Gundheim, gemeinde Monsheim and Alzey;in the Kreis Bad Kreuznach: the municipalities Becherbach, Reiffelbach, Schmittweiler, Callbach, Meisenheim, Breitenheim, Rehborn, Lettweiler, Odernheim a. Glan, Oberhausen a.d. Nahe, Duchroth, Hallgarten, Feilbingert, Hochstaetten, Niederhausen, Norheim, Bad Muenster a. Stein-Ebernburg, Altenbamberg, Fuerfeld, Tiefenthal, Neu-Bamberg and Frei-Laubersheim;in the Kreis Germersheim: the gemeinde Lingenfeld, Bellheim and Germersheim;in the Kreis Kaiserslautern: the gemeinde Weilerbach, Otterbach, Otterberg, Enkenbach-Alsenborn, Hochspeyer, Kaiserslautern-SÃ ¼d, Landstuhl and BruchmÃ ¼hlbach-Miesau, the municipalities HÃ ¼tschenhausen, Ramstein-Miesenbach, Steinwenden and Kottweiler-Schwanden;in the Kreis Kusel: the municipalities Odenbach, Adenbach, Cronenberg, Ginsweiler, HohenÃ ¶llen, Lohnweiler, Heinzenhausen, Nussbach, Reipoltskirchen, Hefersweiler, Relsberg, EinÃ ¶llen, Oberweiler-Tiefenbach, Wolfstein, Kreimbach-Kaulbach, Rutsweiler a.d. Lauter, Rothselberg, Jettenbach and Bosenbach;in the Kreis Ludwigshafen: the gemeinde Dudenhofen, Waldsee, BÃ ¶hl-Iggelheim, Schifferstadt, RÃ ¶merberg and Altrip;in the Kreis SÃ ¼dwestpfalz: the gemeinde Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land and Thaleischweiler-FrÃ ¶schen, the municipalities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach.(D) Saarland(1)In the Kreis Merzig-Wadern: the gemeinde Mettlach, Merzig, Beckingen, Losheim, Weiskirchen and Wadern;in the Kreis Saarlouis: the gemeinde Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz and Saarlouis;in the Kreis Sankt Wendel: the gemeinde Nonnweiler, Nohfelden and Tholey.(1) No vaccination will be applied in Saarland south of the motorway A8.